—Appeal by the defendant, by permission, from an order of the Supreme Court, Westchester County (Cowhey, J.), entered January 25, 1999, which denied, without a hearing, his motion pursuant to CPL article 440 to vacate a judgment of conviction rendered June 1, 1998.
Ordered that the order is affirmed.
The Supreme Court properly denied the defendant’s motion to vacate the judgment based on the prosecution’s failure to provide certain reports of the Federal Bureau of Investigation not within its possession and control (see, People v Marvin, 258 AD2d 964; People v Leo, 249 AD2d 251; People v Kronberg, 243 AD2d 132).
The defendant’s remaining contentions are without merit. Santucci, J. P., Joy, Florio and Luciano, JJ., concur.